El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La sección 5 de la “Ley proveyendo lo necesario para castigar la adulteración de café, y para otros fines,” Leyes de 1928, página 167, Lace la infracción de la sección 1 de dicha ley un delito menos grave. La sección 1 dispone lo siguiente:
“Será ilegal adulterar o mezclar café, en grano, triturado o mo-lido, con cualquier otro grano o sustancia, con la intención de ven-derlo, ofrecerlo o tenerlo en venta, y será igualmente ilegal que dicho café, así adulterado o mezclado, sea vendido, ofrecido o tenido en venta,, o sea transportado o almacenado con el fin de dedicarlo al con-sumo humano, o sea usado para fines industriales, cuando se destine a la preparación de alimentos para el consumo humano.”
Avelino González. Mena fué convicto- de una infracción de este artículo a virtud de una acusación en que se alegaba que dicho González Mena, ilegal, voluntaria y maliciosamente tenía y ofrecía en venta, con el fin de dedicarlo al consumo humano, café tostado y molido adulterado con azúcar.
El caso fué sometido de acuerdo con una estipulación *247sobre los hechos al efecto de que el acusado tenía y ofrecía en venta para el fin especificado en. la acusación, café tostado y molido adulterado con azúcar; que esta adulteración no era nociva a la salud y que el café estaba enva'sado en. paquetes conteniendo un rótulo que decía que el café estaba, mezclado con el 4% por ciento de azúcar.
La única defensa aducida fué que los hechos alegados en la acusación y admitidos por el fiscal del distrito en la aludida estipulación no constituyen delito, toda vez que la ley de que se trata es inconstitucional porque la ley federal de alimentos y drogas permite adulteraciones inofensivas; siempre que el rótulo especifique la naturaleza y el tanto por ciento de las materias extrañas agregadas.
No se ha hecho señalamiento de errores. La argumenta-ción consiste en la elaboración de la defensa planteada al terminar el juicio. Primero asume que la ley “proveyendo lo necesario para castigar la adulteración de café, y para otros fines” es una ley sanitaria, y luego levanta la teoría de que está en conflicto con la Ley Federal de Alimentos y Drogas. La contención final es que la ley local es discrimi-natoria.
No hay prueba alguna de la intención de limitar el alcance de la ley a cuestiones que afecten la salud pública. Si hubiese sido la intención de la legislatura prohibir la adul-teración por adición de substancias venenosas o deletéreas solamente, habría habido alguna expresión de la voluntad legislativa a ese respecto. En ausencia de mención alguna respecto a la rotulación falsa, no había necesidad de que se definiera esa frase o de un disponiéndose excluyendo com-puestos rotulados en determinada forma. Si hubiera habido alguna intención de crear una exención a favor de los que efectuasen adulteraciones inofensivas o sanas con sujeción a ciertas condiciones en lo referente a los rótulos o a cualquier otro extremo, esa intención aparecería de la faz de la ley. El fin de la ley es proteger al público contra fraudes y engaños, prohibiendo la mezcla de granos n otras substancias más *248baratas o inferiores, ya fueren sanas o no, que aumenten el peso y menoscaben la calidad del café como tal.
 La Ley Nacional de Alimentos y Drogas no impide la aprobación de ninguna ley local vedando la manufactura o el tráfico de alimentos con otros artículos que no caen dentro de la prohibición del estatuto federal. Por tanto, no existe conflicto alguno entre ese estatuto y la ley que estamos considerando. Tampoco es discriminatoria la ley local meramente por no impedir la manufactura o el tráfico de otros artículos que por disposición expresa de la Ley Federal de Alimentos y Drogas están excluidos de la definición de las palabras “adulterado” y “rotulado falsamente,” según se usan en esa ley.

Debe confirmarse ia sentencia apelada.

Los Jueces Asociados Señores Wolf y Texidor disintieron.*